 1
 2
 3
 4                                                                              JS-6
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 CAREN CARL MANDOYAN,                              CASE NO. 2:19-cv-02537-JFW-RAO
12                    Plaintiff,                     JUDGMENT DISMISSING
13                                                   PLAINTIFF’S THIRD AMENDED
                v.                                   COMPLAINT WITH PREJUDICE
14
   COUNTY OF LOS ANGELES, LOS                        Assigned for All Purposes to the
15 ANGELES COUNTY SHERIFF’S                          Hon. John F. Walter and
16 DEPARTMENT, BOBBY DENHAM,                         Magistrate Judge Rozella A. Oliver
   SHEILA KUEHL, HILDA SOLIS,
17 JANICE HAHN, KATHRYN                              Action Filed: April 3, 2019
   BARGER, JOHN NAIMO, AND                           Trial Date: July 28, 2020
18 DOES 1-200,
19                    Defendants.
20
21              On April 3, 2019, Plaintiff Caren Carl Mandoyan (“Plaintiff”) instituted this
22 action by filing the Complaint, which Plaintiff amended voluntarily three times.
23        On September 9, 2019, Defendants County of Los Angeles (the “County”)
24 and John Naimo (“Naimo”) filed a Motion to Dismiss Third Amended Complaint
25 Pursuant to Federal Rule of Civil Procedure 12(b)(6). Defendants Bobby Denham
26 (“Denham”) and County of Los Angeles, erroneously sued as Los Angeles County
27 Sheriff’s Department (“LASD”) also filed a Motion to Dismiss Amended Complaint
28 Pursuant to Federal Rule of Civil Procedure 12(b)(6). On September 16, 2019,
     442678.2                                                      Case No. 2:19-cv-02537-JFW-RAO
                       JUDGMENT DISMISSING PLAINTIFF’S THIRD AMENDED COMPLAINT
1 Plaintiff filed a combined Opposition to both motions to dismiss. On September 23,
2 2019, the County, Naimo, Denham, and LASD filed respective replies.
3               On October 2, 2019, Plaintiff filed a Notice of Voluntary Dismissal of
4 Defendants LASD, Sheila Kuehl, Hilda Solis, Janice Hahn, Kathryn Barger,
5 John Naimo, and Bobby Denham, leaving the County as the only remaining
6 defendant in this action.
7               On October 31, 2019, the Court entered an Order Granting the Motion to
8 Dismiss Third Amended Complaint pursuant to Federal Rule of Civil
9 Procedure 12(b)(6).
10              IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:
11              (1)   Judgment in full is entered in favor of the County and against Plaintiff
12                    as to each and every cause of action asserted in the Third Amended
13                    Complaint;
14              (2)   Plaintiff shall take nothing by way of his Third Amended Complaint
15                    against Defendants, and the same is hereby dismissed with prejudice;
16                    and
17              (3)   The County shall recover its costs of suit from Plaintiff in the sum of
18                    $___________________ determined in accordance with L.R. 54-2.1.
19
     IT IS SO ORDERED.
20
21
     DATED: November 12, 2019
22
23
24
                                                 Hon. John F. Walter
25                                               Judge of the United States District Court
26
27
28
     442678.2
                                                  2                Case No. 2:19-cv-02537-JFW-RAO
                      [JUDGMENT DISMISSING PLAINTIFF’S THIRD AMENDED COMPLAINT
